           Case 1:19-cv-01506-RWL Document 93 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                12/29/2020
---------------------------------------------------------------X
FERNANDO ZAMORA, et al.,                                       :
                                                               :      19-CV-1506 (RWL)
                                    Plaintiffs,                :
                                                               :         ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :
L PLUS L PRODUCTIONS LLC, et al.                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on December 29, 2020. A federal court is obligated to determine

whether settlement of an FLSA case under the court’s consideration is fair and

reasonable and the subject of an arm’s length negotiation, not an employer’s

overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court assisted in mediating the settlement of this action and has carefully

reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken

into account, without limitation, prior proceedings in this action; the attendant risks,

burdens, and costs associated with continuing the action; the range of possible recovery;

whether the Settlement Agreement is the product of arm’s length bargaining between

experienced counsel or parties; the amount of attorney’s fees; and the possibility of fraud

or collusion.       Among other attributes of the Settlement Agreement, there are no

confidentiality restrictions; the non-disparagement provision makes exception for truthful



                                                        1
          Case 1:19-cv-01506-RWL Document 93 Filed 12/29/20 Page 2 of 2




statements; the release is narrowly tailored to wage and hour claims; and the attorneys’

fees are within a fair, reasonable, and acceptable range.              Considering all the

circumstances, the Court finds that the Settlement Agreement is fair and reasonable and

hereby approved.

         The Clerk of Court is respectfully requested to terminate all motions and deadlines,

and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated:         December 29, 2020
               New York, New York

Copies transmitted to all counsel of record.




                                               2
